Mr. Presiding Justice Holdom delivered the opinion of the court. Gertrude Heuer was brought from Germany to work as a domestic in the Campbell family at Chicago. From the evidence it appears there was an agreement or understanding with the parents of Gertrude Heuer that sufficient money should be saved out of Gertrude Heuer’s wages by Mrs. Campbell to pay her expenses on the return journey to Germany. After the sums retained from the wages amounted to $100 a dispute arose about the money between the parties, Gertrude Heuer demanding payment of it to herself. Mrs. Campbell says the importunities of Gertrude Heuer so annoyed her that she applied to the German consul for advice as to her duty. The counsel of .an attorney was sought, and after Mrs. Campbell stated Miss Heuer’s age to him he advised that the $100 be paid to Gertrude Heuer. That Mrs. Campbell owed the $100 is not denied. But she claims to have paid the money to Gertrude Heuer, which the latter denies. Mrs. Campbell produces several accounts, also a number of receipts, in none of which, however, appears any reference to the $100 in dispute. It is insisted that the receipt of May first, 1906, when $8.75 was paid, and which reads, “I received payment to date,” is conclusive as a full and final settlement. In the circumstances of this case we do not think this receipt entitled to such a construction. The Campbells have undertaken to state the account between them and Gertrude Heuer. This they have satisfactorily accomplished, except as to the $100 in dispute. Their defense as to this amount is an" affirmative one, which they have failed to sustain by a preponderance of the evidence. This the law requires them to do to make such defense available. We are unable to say that the judgment of the trial court is against the greater weight of the evidence, and consequently are not at liberty to disturb the finding of the Municipal Court. We hold that the wages of a domestic servant is a family expense, for which hoth husband and wife are liable under section 15, chapter 68, R. S. Ill.; Hudson v. King, 23 Ill. App., 118. There being no reversible error in this record, the judgment of the Municipal Court is affirmed. Affirmed.